a

aoe ee

a
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA |

United: States of America | JUDGMENT IN A CRIMINAL CASE
Vy, , (For Offenses Committed On or After November 1, 1987)

Case Number: 3:20-mj-20052

Dacely Garcig
Defendant's Attorne

Agustin Tomas-Diaz

 

 

 

REGISTRATION NO. 82911298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

 

 

 

 

 

ATCT OF CALIFORNIA
DEPUTY

 

[] was found guilty to count(s)
after a plea of not guilty. ,
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1.
CL The defendant has been found not guilty on count(s)
C] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
OAT

C1 TIME SERVED AY days

 

X Assessment: $10 WAIVED Fine: WAIVED
fs Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

OC Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shail notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Monday, January 13, 2020
Date of Imposition of Sentence

WV

HONORABLE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

Received

 

Clerk’s Office Copy a ot | | 3:20-mj-20052

 

 
